 TOWNE FORD, INC. 193Towne Ford, Inc. and International Association of Machinists and Aerospace Workers Peninsula Lodge No. 1414. Cases 20ŒCAŒ26250 and 20ŒCAŒ26447 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On February 16, 1996, Administrative Law Judge Jay R. Pollack issued a decision in this case.  On February 22, 1996, the judge issued an errata to his decision and the attached revised decision.  The Respondent filed lim-ited exceptions and a supporting brief and the General Counsel and the Union (the Charging Party) filed excep-tions and supporting briefs.  Thereafter, the Respondent filed an opposition to the General Counsel™s and the Un-ion™s exceptions and the Union filed a brief in reply to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions only to the extent consistent with this Decision and Or-der.3                                                                                                                                                         1 The Respondent has excepted, inter alia, to the judge™s failure to grant its motion to revoke subpoena ad testificandum, its motion for suppression of evidence, and its motion for sanctions against the Gen-eral Counsel and the Regional Director.  We deny these exceptions as lacking in merit. On the last day of hearing, August 28, 1995, counsel for the General Counsel moved to amend the complaint to allege that the mid-August 1994 statement of Ben Kopf, the Respondent™s president, to service advisor Ray Haverson, that Kopf didn™t like unions and he would not be union, regardless of how much it cost and how long it took, violated Sec. 8(a)(1).  That allegation was supported by the testimony of Haver-son, and the General Counsel contends that the judge erred by refusing to permit Haverson™s recall to permit the Respondent to cross-examine him regarding his testimony on this issue, which Haverson gave on the third day of hearing, June 22, 1995, and by failing to find an 8(a)(1) violation based on Haverson™s testimony.  We find the General Counsel is foreclosed from making these arguments here because counsel for the Union, in apparent agreement with counsel for the General Counsel and the Respondent, ultimately agreed on the last day of hearing that coun-sel for the General Counsel and the Union were ﬁnot going to pursue the 8(a)(1) on Haverson as an independent 8(a)(1) at this pointﬂ and that the General Counsel and the Union reserved the right to reopen the issue if the Board were to remand the case to the judge in the future. 2 Apprentice painter Jack Flanagan spoke to Dave Haley, the Re-spondent™s body shop manager, on August 23, 1994, not August 16 as the judge found.  This inadvertent error does not affect the results of our decision. The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Contrary to their dissenting colleague, Member Fox and Member Liebman agree with the judge that the Respondent violated Sec. 8(a)(1) of the Act by attempting to blacklist service advisor Ray Haverson through the statement of Tim Toland, the Respondent™s service man-ager, to a potential employer, Angelo Tufo, that Haverson was a strong union supporter who ﬁwould do whatever the Union said.ﬂ  Although Toland gave Haverson a good recommendation as a worker, we find that Toland™s unsolicited statement regarding Haverson™s union loyal-ties constituted a warning that Haverson was someone with unquestion-ing loyalties to the Union, and was therefore likely to interfere with Haverson™s application for employment.  The fact that Tufo had already offered Haverson a position is immaterial because Tufo could simply withdraw that offer after learning that Haverson was a strong union supporter. 1. On August 28, 1995, the judge issued an Order Granting Partial Dismissal, attached as Appendix A to this decision, in which he granted in part the Respon-dent™s motion to dismiss certain complaint allegations in Case 20ŒCAŒ26250.  In this regard, the judge dismissed all the allegations which alleged that the Respondent had violated Section 8(a)(5) of the Act by refusing to bargain in good faith with the Union.  We agree with the judge that under Nickles Bakery of Indiana, 296 NLRB 927 (1989), the 8(a)(3) and (1) allegations contained in the amended charge in Case 20ŒCA-26250 are not sufficient to support the 8(a)(5) allegations contained in the com-plaint.4  The judge further found that since he lacked ju-risdiction to find that the Respondent refused to bargain, he could not find that such alleged unfair labor practices converted the economic strike, discussed below, into an unfair labor practice strike.  We agree with the judge and find that the strike which began on July 27, 1994,5 and ended on August 5, was an economic strike from its in-ception.6  3 We shall modify the judge™s recommended Order to include provi-sions that are in accord with our decision in Indian Hills Health Care Center, 321 NLRB 144 (1996), as modified in Excel Container, Inc., 325 NLRB 17 (1997). 4 In adopting the judge™s dismissal of these 8(a)(5) allegations, Member Fox and Member Liebman do not rely on his discussion of Lotus Suites, Inc. v. NLRB, 32 F.3d 588 (D.C. Cir. 1994).  5 All dates hereafter refer to 1994 unless otherwise stated. 6 The General Counsel and the Union have excepted to the judge™s dismissal of these 8(a)(5) allegations and his failure to find that the strike was an unfair labor practice strike.  The General Counsel and the Union contend that the judge erred in failing to find that the require-ments of Sec. 10(b) of the Act are satisfied here because the complaint in Case 20ŒCAŒ26250 was filed within the 10(b) period and the 8(a)(5) allegations contained in the complaint in Case 20ŒCA-26250 are closely related to the allegations contained in the charge, as amended, in that case.    We find this exception without merit because, as ex-plained by the judge in his Order Granting Partial Dismissal, although the amended charge in Case 26-CAŒ26250 (unlike the initial charge) mentioned Sec. 8(a)(5), it failed to include any factual allegations indi-cating ﬁspecifically or generally that Respondent had failed to bargain in good faithﬂ; and because the General Counsel solicited a withdrawal of the one charge (in Case 20ŒCAŒ26222) that did include a refusal-to-bargain allegation.  That withdrawal occurred on July 27, 1994, a little less than a month before the amended charge in Case 26ŒCAŒ26250 was filed.  Thus, the possibility of a refusal-to-bargain allegation was known to the Charging Party and the General Counsel when the amended charge was being filed and the failure to include it in the amendment excludes that as a theory of the case, even when, as here, a complaint containing the refusal-to-bargain allegation issued within the 10(b) period.  Further,  contrary to the Union, it is irrelevant that the Union initially brought the issue ﬁto the attentionﬂ of the Regional Office, because a determination whether complaint allegations are 327 NLRB No. 48  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 1942. The judge found, and we 
agree, that the Respondent 
violated Section 8(a)(3) of the Act by laying off, or 
refusing to reinstate in 
the absence of substantial 
business reasons, strikers Ray Haverson, Ron Cosgrove, 
and Steve Stewart at the end 
of the economic strike on 
August 5.  The issue here is whether apprentice painters 
Jack Flanagan and Patrick Heffernan were entitled to be 

recalled to the newly created polisher position after the 
strike.  Contrary to the judge,
 we find that they were.   
The judge™s factual findings
, as supplemented by un-
controverted testimonial eviden
ce, establish that prior to 
the strike there were three cl
assifications of employees in 
the Respondent™s paint shop, helpers, apprentice painters, 

and journeyman painters.  The helpers performed prep 
work (rough sanding, masking, priming, ﬁjammingﬂ 
(painting the inside of door jambs), and blocking).  The 
painters spray painted cars and performed some polish-
ing work.  Apprentice painter Flanagan testified without 
contradiction that apprentice painters ﬁ[took] a job all the 
way through,ﬂ i.e., they performed all three tasks, prep-
ping, painting, and polishing.
7  After the strike, however, 
as the judge explained, Haley, the Respondent™s new 
body shop manager, reorganized the paint shop into three 
separate operations, prepping, painting, and polishing.  
The recalled journeyman painters and helpers performed 
the painting and prep work respectively.  Instead of im-
mediately recalling the apprentice painters, however, the 

Respondent hired new employees to fill the newly cre-
                                                                                            
                                                           
barred by Sec. 10(b) depends on analysis of charges that were filed and 
remained on file. 
We deny the Respondent™s motion to strike certain portions of both 
the General Counsel™s and the Union™s briefs ﬁrelated to the facts giv-
ing rise to the improperly allege
d Section 8(a)(5) allegations.ﬂ 
After the judge dismissed these 
8(a)(5) allegations, the General 
Counsel moved to amend the complaint to restore the allegation that the 

Respondent violated Sec. 8(a)(5) by
 eliminating the classification of 
apprentice painter, a mandatory subject
 of bargaining, without notifying 
or bargaining with the Union.  The General Counsel contends that the 

judge erred by refusing to grant its 
motion to reinstate this 8(a)(5) vio-
lation.  In this regard, the General Counsel argues that the Respondent 
waived the dismissal of this allega
tion because in defending against the 
8(a)(3) allegation that it had discrimi
natorily refused to recall the ap-
prentice painters after the strike, th
e Respondent raised and litigated an 
8(a)(5) defense by, in effect, asserting that it had legitimate business 
reasons for the elimination of the apprentice painter classification.  
Thus, the General Counsel apparently
 contends that the Respondent has 
waived the application of Sec. 10(b)
 by its conduct in defending against 
this 8(a)(3) allegation.  We deny
 the General Counsel™s exception be-
cause we cannot agree that the Respondent, in defending against an 
alleged violation of Sec. 8(a)(3) 
of the Act, somehow ﬁwaivedﬂ its 
10(b) defense to the 8(a)(5) allegations contained in the complaint.  
 7 Flanagan also testified without contradiction that polishing in-
volved color sanding with fine sandpaper
 to get dirt or a run out of the 
new  paint and polishing to bring b
ack the shine.  
Flanagan further 
explained that there was a danger of burning through the paint, in 
which case the car would have to be repainted.  Body Shop Manager 
Haley testified that ﬁpolishing in its
elf is an art.  Even good polishers 
can burn a paint job.ﬂ 
ated position of polisher.
8  As noted above, the appren-
tice painters had performed this work prior to the strike. 
The judge found that the Respondent was not obligated 
to reinstate Flanagan and He
ffernan because there was no 
work for the apprentice painters to perform at the conclu-
sion of the strike.  The judge further found that while the 
apprentice painters were qualified to perform the work of 
polisher, the Respondent was not obligated to reinstate 
them to the polisher position.  In this regard, the judge, 
citing 
Rose Printing Co.,
 304 NLRB 1076 (1991), found 
that the newly created polisher position was not substan-
tially equivalent to the apprentice painter position be-
cause the job of polisher was less skilled and paid less 
than the job of apprentice painter.  The judge also ob-
served that performing the polishing work would not 

help the apprentices become journeyman painters.   
We acknowledge that Board law, as stated in 
Rose 
Printing
, supra at 1076, defines an employer™s reinstate-
ment obligation to former economic strikers (its so-called 
Laidlaw
 obligation)
9 as limited to the offer of reinstate-
ment to ﬁvacancies created by the departure of replace-
ments from the strikers™ former jobs and to vacancies in 
substantially equivalent jobs.ﬂ  Contrary to the judge, 
however, we find that, given the changes which the Re-
spondent had made in its organization of the work, the 
polisher position was substantially equivalent to the ap-
prentice painter position which Flanagan and Heffernan 
had held before the strike, and they were therefore enti-
tled to be reinstated to vacant polisher positions on their 
offers to return following the strike. 
It is undisputed that polishing work was a not insig-
nificant part of the job that apprentice painters had per-

formed before the strike, an
d had the three been working 
as apprentice painters at the time the reorganization of 

the operation into three separate functions occurred, they 
would logically have been moved to the polisher posi-
tion.  Only they and the journeyman painters did polish-
ing work, and under the reorganization, the journeyman 
painters moved to the job that was exclusively painting.  
(We take the reorganization as the logical framework for 
analysis because there is no non-barred allegation that 
this was undertaken unilaterally in violation of the Act.)  
Thus, in finding substantial equivalence, we are not run-
ning afoul of the 
Rose Printing
 rule that there is no 
Laid-
law 
obligation to reinstate strikers to 
any position for 
which they are qualified, without regard to what they did 
before the strike.  Rather, 
we are carrying out what was 
acknowledged in 
Rose Printing
 as the Board™s duty: ﬁto 
ensure that strikers who have unconditionally offered to 
return to work are .  .  . treated the same as they would 
 8 R. Exh. 29 indicates that polisher Ian Deal left the Respondent™s 
employ on March 1, 1995, not in November 1994 as the judge found.  
We leave to compliance the resoluti
on of this issue for backpay pur-
poses. 
9 Laidlaw Corp., 171 NLRB 1366 (1968). 
 TOWNE FORD, INC. 195have been had they not withheld their service.ﬂ  Id. at 
1078. 
The circumstances here are somewhat similar to those 
in 
Medallion Kitchens
, 277 NLRB 1606 (1986), enfd. in 
relevant part 811 F.2d 456 (8th Cir. 1987), in that the 
prestrike positions were changed by virtue of circum-
stances not alleged as discri
minatory, and the employer 
was required to offer the strikers the modified positions 
because they involved the sa
me work that the strikers 
had done before the strike.  There, the new circumstance 
was damage suffered by the plant in a fire and the em-
ployer™s decision to move to a new plant a great distance 
away.  As the operations 
at the old plant wound down 
and replacements left, certain limited duration positions 
came open, and it was to these that the Board required 

reinstatement offers, even though the pre-strike positions 
had not been temporary.  277 NLRB at 1614.
10  Had the 
employees not gone on strike, they would have been fill-
ing those positions. 
Accordingly, the Respondent 
was obligated to reinstate 
apprentice painters Flanagan
 and Heffernan to polisher 
positions unless the Respondent ﬁ[could] sustain [its] 
burden of proof that the failure to offer full reinstatement 
was for legitimate and substantial business reasons.ﬂ 

Laidlaw Corp.
, 171 NLRB 1366, 1370 (1968).  Since the 
Respondent has failed to present such legitimate and sub-

stantial business reasons here, we find that the Respon-
dent violated Section 8(a)(3) by failing to reinstate ap-
prentice painters Flanagan and Heffernan to the newly 
created polisher position. 
ORDER The National Labor Relations Board orders that the 
Respondent, Towne Ford, Inc., Redwood City, Califor-
nia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Attempting to blacklist an employee by telling 
other employers about that employee™s union activities or 
union sympathies. 
(b) Threatening employees w
ith reprisals for engaging 
in union activities or other protected concerted activities. 
(c) Laying off employees for engaging in an economic 
strike or failing and refusing to reinstate employees upon 
                                                          
                                                           
10 For the same reason, the differ
ence in pay between the prestrike 
apprentice painter positions and the poststrike polisher positions does 
not automatically defeat a finding of substantial equivalence.  The 
change in pay was not alleged as un
lawful, so presumably Flanagan and 
Heffernan would lawfully have been 
paid at this rate once the division of work had been altered, even if
 they had never gone on strike.  We 
note that in Medallion Kitchens
, the employer also paid lower wages 
and benefits to employees hired into the temporary positions, and the 
judge nonetheless found substantial equi
valence, noting, inter alia, that 
the ﬁpay and benefits [for the tem
porary positions] were set unilaterally by [the employer] after the strike 
ended.ﬂ  Although, as our dissenting 
colleague points out, the reviewing 
court assumed that the strikers 
would have been paid their regular wa
ges and benefits if they had been 
reinstated into the temporary positions
, the court™s main point was that 
a determination of ﬁsubstantial equiva
lenceﬂ rests on many factors.  811 
F.2d at 460. 
their unconditional offer to return to work from a strike 
without substantial business justification. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Ron Cosgrove and Ray Haverson full reinstatement to 

their former jobs or, if those jobs no longer exist, to sub-

stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-
joyed. 
(b) Make Steve Stewart, Jack Flanagan, Patrick Hef-
fernan, Ron Cosgrove, and Ray Haverson whole for any 

loss of earnings and other benefits suffered as a result of 
the discrimination against them, in the manner set forth 
in the remedy section of the judge™s decision. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its Redwood City, California facility copies of the at-

tached notice marked ﬁAppendix.ﬂ
11  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 20, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since August 5, 
1994. 
(e) Within 21 days after service by the Region, file 
with the Regional Director a 
sworn certification of  a  re- 
sponsible official on a form provided by the Region attest-
ing to the steps that the Respondent has taken to comply. 
 MEMBER BRAME, dissenting in part. 
I agree with my colleagues™
 findings, except as fol-lows: I would not find that the Respondent violated Sec-
tion 8(a)(1) of the Act by attempting to blackball service 
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196advisor Haverson; further, contrary to my colleagues, I 
would adopt the judge™s finding that the Respondent did 
not violate Section 8(a)(3) of the Act by refusing to recall 
two former economic strikers, apprentice painters 
Flanagan and Heffernan, to
 the newly created polisher 
position.  I shall discuss these issues in turn. 
1. As to the alleged blackballing of Haverson, the 
judge has fully set out the facts.  In brief, in July 1994,
1 Tufo, the service manager of 
another dealership, offered 
Haverson a job.  After the economic strike at the Re-
spondent™s facility, which began on July 27 and ended on 
August 5, the Respondent refused to reinstate Haverson 
on the ground that he had been permanently replaced.  In 
mid-August, Tuvo called th
e Respondent™s service man-
ager, Toland, to obtain a reference for Haverson.  Toland 
gave Haverson an excellent recommendation.  As found 
by the judge, Toland also 
stated that Haverson was a 
strong union person who ﬁwould do whatever the Union 
said.ﬂ  Emphasizing that Toland had volunteered this 
information, the judge found that the Respondent vio-
lated Section 8(a)(1) by attempting to blackball Haver-
son.  My colleagues adopt the judge™s finding of this 
violation.  I disagree. 
As relevant here, in order to establish that a respondent 
has violated Section 8(a)(1) by attempting to blackball, 

or blacklist, an individual in violation of Section 8(a)(1), 
the General Counsel must show that the respondent inter-
fered in the employment process by causing or attempt-
ing to cause a potential employer not to hire the applicant 
because of the applicant™s union or other protected con-

certed activities.  In 
Madison South Convalescent Center
, 260 NLRB 816 (1982), for exam
ple, an official of the 
respondent had described former employee Freeburger as 
a ﬁunion agitatorﬂ to a prospective employer who had 
called for a reference in regard to Freeburger™s employ-
ment application.  In finding this conduct violative of 
Section 8(a)(1), the judge explained that   
 [s]uch labeling of employees would have a natural ten-

dency to impede and interfere with an applicant™s em-
ployment opportunities.  Such interference amounts to 

blacklisting and has been held by the Board to be a vio-
lation of Section 8(a)(1) of the Act.
2  In the present case, by contrast, Toland, in responding 
to Tuvo™s request for a reference for Haverson, neither 
disparaged Haverson™s work nor labeled Haverson a un-

ion agitator or a union instigator.  To the contrary, To-
land gave Haverson an excellent reference and spoke 
highly of him as an employee.  In this context, I would 
not find Toland™s statementŠthat Haverson was a strong 
union supporter and would do what the Union told himŠ
was unlawful.  In this regard, in light of Toland™s very 
                                                          
                                                           
1 All dates hereafter refer to
 1994 unless otherwise stated. 
2 Id. at 823.  See also 
Advance Window Corp.,
 291 NLRB 226, 228 
(1988). 
strong recommendation, I find his further observation, to 

the effect that Haverson was a strong union supporter, 
could not reasonably be said to be an attempt to cause 
Tuvo not to hire Haverson.
3  Indeed, this would have 
been impossible in any even
t because, as the judge him-
self noted, Tuvo had already offered Haverson a job prior 

to calling Toland.  For all these reasons, I would reverse 
the judge and dismiss this allegation. 
2. As to the 8(a)(3) allegation that the Respondent un-
lawfully refused to reinstat
e former economic strikers 
Flanagan and Heffernan to the newly created polisher 
position, I agree with the judge that the polisher position 
was not substantially equivalent to their prestrike posi-
tions as apprentice painters, 
and that therefore the Re-
spondent was not obligated to reinstate Flanagan and 
Heffernan to the polisher position. 
As explained in 
Rose Printing Co.,
 304 NLRB 1076, 
1077Œ1078 (1991) (emphasis in original):  
 [T]he touchstone for determining reinstatement 
rights is ascertaining whether the job is the same as, 
or substantially equivalent to, the prestrike job.  To 
be sure, the striker™s qualifications are not irrelevant.  
The issue of whether the striker is qualified to per-
form the job may shed light on whether the job is 
substantially equivalent. .  .  . it may well be that the 
job must be substantially equivalent to the prestrike 
job 
and
  the striker must be qualified to fill it.  But 
the essential point is that mere qualification to per-
form the job will not suffice. 
 In determining whether two positions are substantially 

equivalent, the Board examines, inter alia, the wages, bene-
fits, duties, and skills of 
the two jobs.  Thus, in 
Rose Print-
ing, supra, the Board reversed the judge, who had found that 
ﬁ[t]he Board clearly obligates an employer to offer former 
strikers any available unit position for which they are quali-
fied,ﬂ
4 and found that the Respondent did not violate Section 
8(a)(3) by failing to offer certain former economic strikers 
who had worked in the respondent™s bindery department 
reinstatement to entry level general worker positions.  The 
Board reasoned that the available general worker positions 
 3 I find distinguishable the cases cited by the judge in support of his 
finding of this violation.  Thus, in 
Springfield Manor
, 295 NLRB 17, 30 
(1989), the judge found that the respondent violated Sec. 8(a)(1) by 
telling a potential employer that the 
respondent had discharged a former 
employee because of union activity; in 
Truck & Trailer Service
, 239 
NLRB 967, 970 (1978), the judge found that the respondent there vio-

lated Sec. 8(a)(1) by telling the pot
ential employer of former employee 
Moody that Moody was a union instigator and was not a desirable 
person to have working for him; and in 
NLRB v. Mount Desert Island 
Hospital, 695 F.2d 634, 642 (1st Cir. 1982), the court upheld the 
Board™s finding that the respondent vi
olated Sec. 8(a)(1) by advising a 
potential employer not to hire a former employee of the respondent 
because the former employee ha
d been a ﬁtroublemakerﬂ who had 
caused the respondent grief.  By co
ntrast, in the present case, Toland 
gave Haverson a glowing recommenda
tion and simply noted that he 
was a strong union supporter. 
4 Id. at 1083. 
 TOWNE FORD, INC. 197were not substantially equivalent to the former strikers™ 
bindery department jobs because of the lower wages and 
skill levels required for th
e general worker position.
5  Applying this analysis here, the judge found that al-
though the apprentice painters
 were qualified to perform 

the work of polisher, the Respondent was not obligated 
to reinstate the apprentice painters to the polisher posi-
tion because  the polisher position was not substantially 
equivalent to the position of apprentice painter.  In reach-
ing this conclusion, the judge relied on the facts that  the 
polisher position was less skilled and paid less than that 
of apprentice painter.  Since the judge™s analysis is in 
accord with Board precedent, 
I agree with his finding 
that the polisher position is not substantially equivalent 

to that of apprentice painter.  Accordingly, I would find 
that the Respondent did not violate the Act by refusing to 
reinstate apprentice painters 
Flanagan and Heffernan to 
the polisher position. 
Finally, I find the majority™s analysis of this issue un-
persuasive.  In finding the polisher position substantially 
equivalent to the apprentice painter position, the majority 

professes to find substantial equivalence on the basis of 
the comparable skills and du
ties of the two positions.  
However, as the judge found, this is simply not true.  For 
while the polisher position may require some skill, the 
skill level needed for polishing cars is not the same as 
that required for painting, which, after all, was the ap-
prentice painters™ primary job.  In this regard, as the 
judge noted, the skills involved in polishing would not 
help the apprentice painters become journeyman painters.  
Further, I find unpersuasive the majority™s reliance on 
Medallion Kitchens
, 277 NLRB 1606, 1614 (1986), enfd. 
in relevant part 811 F.2d 456 (8th Cir. 1987), for the 

proposition that the fact that an available position offers 
lower wages than a former job does not establish that the 
jobs are not substantially equivalent.  As the court ex-
plained on review, although the 24 new hires who filled 
the positions at issue receive
d substantially lower wages 
than did the regular production workers, if Medallion had 
reinstated former bargaining unit employees to the posi-
tions at issue instead of hiring new employees, Medallion 
would have had to pay each worker regular production 
wages.  
Medallion Kitchens v. NLRB
, supra at 460 fn. 2.  
Accordingly, there would have been no disparity in 
wages between the former economic strikers™ previous 
                                                          
                                                           
5 See also Oregon Steel Mills
, 300 NLRB 817, 822 (1990) (position 
offered to former economic striker 
Hunker not substantially equivalent 
to former position because the salary
 was less and required Hunker to 
rotate shifts, periodically working 
nights and weekends, where he had 
worked straight days before the strike); and 
Chicago Tribune Co., 303 
NLRB 682, 694 (1991) (offer of reinstatement to former economic 
strikers was not an offer to former
 jobs or substantially equivalent 
positions where wages and benefits of
fered to former strikers was sub-
stantially less than wages and benefits
 set out in applicable contract). positions and the positions found substantially equiva-
lent.
6  Thus, stripped of its rhetoric, the majority™s analysis is 
simply that the polisher position must be substantially 
equivalent to the apprentice painter position because the 
apprentice painters, having performed polishing work 
prior to the strike, are obviously qualified to perform that 

work.   But this is precisely the logic which the Board 
explicitly rejected in 
Rose Printing
, supra, and which the 
judge properly found without merit here.
7 In sum, I agree with the judge that the polisher position 
is not substantially equivalent to the apprentice painter 
position.  Accordingly, I would adopt the judge™s finding 
that the Respondent did not violate the Act by refusing to 
reinstate apprentice painters 
Flanagan and Heffernan to 
the newly created polisher position. 
 APPENDIX  
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT attempt to blacklist an employee by 
telling other employers about that employee™s union ac-

tivities or union sympathies. 
 6 In this regard, I observe that the judge in 
Medallion Kitchens ap-pears to have based his finding of 
substantial equivalence on the ground 
that the former strikers were qualified to do the jobs which the 24 
newly hired temporary employees were to perform.  Id. at 1614 fn. 16.  

As explained elsewhere in my dissent, this is precisely the logic which 
the Board rejected in its analysis of substantial equivalence in 
Rose 
Printing, supra. 
7 I also reject the majority™s asse
rtion that the polisher and apprentice 
painter positions must be substantia
lly equivalent because the appren-
tice painters, had they been working 
at the time of the reorganization, 
ﬁwould logically have been moved to 
the polisher position.ﬂ  In assert-
ing, in effect, that vacancy establ
ishes substantial equivalence, the 
majority is assuming what it would 
prove.  That the apprentice painters 
were left without work and that 
the polisher position was vacant after 
the reorganization, do not establish 
that the polisher position is substan-
tially equivalent to the apprentice 
painter position.  Thus, while the 
majority™s ﬁlogicﬂ might apply if this were a case of musical chairs, the 

issue here is not whether the polishe
r position, or ﬁchair,ﬂ was vacant, 
but whether it is substantially equivalent to the apprentice painter posi-

tion.  For the reasons set out above, I find that it is not substantially 

equivalent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198WE WILL NOT threaten empl
oyees with reprisals for 
engaging in union activities or other protected concerted 
activities. 
WE WILL NOT lay off employees for engaging in an 
economic strike or fail and re
fuse to reinstate employees 
on their unconditional offer to return to work from a 
strike without substantial business reasons. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Ron Cosgrove and Ray Haverson full rein-

statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make Steve Stewart, Jack Flanagan, Patrick 
Heffernan, Ron Cosgrove, and Ray Haverson whole for 

any loss of earnings and other benefits suffered as a re-
sult of the discrimination against them, less any net in-
terim earnings, plus interest. 
 TOWNE FORD, INC. 
 APPENDIX A 
ORDER GRANTING PARTIAL DISMISSAL 
On August 12, 1994, Internationa
l Association of Machinists 
and Aerospace Workers Peninsula Lodge No. 1414 (the Union) 
filed the charge in Case 20ŒCAŒ26250 alleging that Towne 
Ford, Inc. (Respondent) committed 
certain violations of Section 8(a)(3) and (1) of the National Labor Relations Act (the Act).  
On August 19, the Union filed the first amended charge.  On 
December 30, the Regional Director for Region 20 of the Na-
tional Labor Relations Board issued a complaint and notice of 
hearing against Respondent, alle
ging that Respondent violated
 Section 8(a)(5) and (1) of the Act by bargaining to impasse 
over a nonmandatory subject of 
bargaining and by unilaterally 
implementing changes in terms 
and conditions of employment. 
The complaint further alleges th
at Respondent violated Section 
8(a)(3) and (1) of the Act by failing and refusing to reinstate 
certain striking employees allege
d to be unfair labor practice 
strikers.  Further, the complaint alleges that Respondent vio-
lated Section 8(a)(3) and (1) even if the strikers were found to 
be economic strikers. Respondent 
filed a timely answer to the 
complaint, denying all wrongdoing. 
On the first day of the hearing, Respondent moved for dis-
missal of the 8(a)(5) and (1) refusal-to-bargain allegations of 

the complaint based on its contention that there was no underly-
ing charge to support the allegations.  I deferred ruling on that 
motion until after the General 
Counsel's and Union's cases. 
During a recess in the proceedings, on July 14, 1995, Respon-

dent filed a motion to dismiss th
e refusal to bargain allegations 
of the complaint, certain 8(a)(3
) allegations and the entire com-
plaint in the companion case of 20ŒCAŒ26447.  On August 14 
the General Counsel filed an opposition to Respondent's mo-
tion.  The Union filed a brief in opposition to Respondent's 
motion on August 15.
 This order deals only with Re
spondent™s contention that the 
refusal-to-bargain allegations of the complaint in Case 20ŒCAŒ
26150 are not supported by a timely charge.  The other issues 
raised by Respondent s motion are deferred, to my decision 
after the conclusion of the case. 
The Charges 
The complaint alleges that Re
spondent insisted, as a condi-
tion of reaching any agreement on a successor collective-
bargaining agreement, that the Union agree that service advi-
sors be removed from the unit and 
be established as a separate bargaining unit.  The complaint 
then alleges that Respondent 
insisted to impasse on this alleged nonmandatory subject of 
bargaining.  Continuing on this line, the complaint alleges that 
the strike that ensued was an un
fair labor practice strike.  Fur-ther, the complaint alleges that 
Respondent violated the Act by 
treating unfair labor practice strikers as economic strikers.  The 
complaint alleges in the alternat
ive that Respondent failed and 
refused to bargain over the strikers' return to work and that 

Respondent discriminated against the employees because they 
engaged in a strike.  The complaint further alleges that Respon-
dent failed to bargain in good fa
ith by eliminating the classifi-
cation of apprentice painters w
ithout prior notice to and bar-
gaining with the Union. 
The amended charge, which the General Counsel and the 
Union contend supports the complaint, states that Respondent restrained and coerced employees in the exercise of their Sec-
tion 7 rights ﬁby various means 
including, but not limited to, 
threats, inducements, interrogations, harassment, surveillance.ﬂ 
The charge further states th
at Respondent ﬁdiscriminated 
against employees on account of their Union and/or protected 

activitiesﬂ and ﬁrefused to reinstate striking employees.ﬂ  Fi-
nally, the amended charges state that Respondent has refused to 
reinstate striking employees.  The original charge did not in-
clude the allegation that Respondent refused to reinstate strikers 
nor list Section 8(a)(5) among the 
subsections of the Act alleg-
edly violated.  Although the ame
nded charge alleges that Re-
spondent violated Section 8(a)(5) 
it does not allege a refusal to 
bargain by insisting to impasse
 on a nonmandatory subject of 
bargaining nor does it allege a general refusal to bargain. 
The charge in Case 20ŒCAŒ26447, the companion case, al-
leged that Respondent violated S
ection 8(a)(5), (3), and (1) by 

discriminating against an employee by blackballing him, refus-
ing to hire him, and by advisi
ng other employees of his union 
activities.  The separate complaint which issued in that case 
only alleges a violation of Section 8(a)(3) and (1) and did not 
allege a violation of Section 8(
a)(5).  That complaint did not 
allege a refusal to bargain 
generally or specifically. 
A charge was filed in Case 20-CA-26222 on July 27, 1994. 
That charge alleged, inter alia
, that Respondent had refused to 
bargain with the Union.  Howeve
r, that charge was withdrawn 
and the subsequent charge in Case 20ŒCAŒ26250 did not allege 

a refusal to bargain. 
Analysis and Conclusions 
Section 10(b) of the Act provides: 
 Whenever it is charged that any person has engaged in any . . . 
unfair labor practice, the Board . . . shall have power to issue 
and cause to be served upon such person a complaint stating 
the charges in that respect. 
 As stated by the United States Supreme Court in 
NLRB v. 
Fant Milling Co.,
 360 U.S. 301, 307 (1959), the Board is not 
barred from citing in a complaint 
ﬁunfair labor practices which 
 TOWNE FORD, INC. 199are related to those alleged in the charge and which grow out of 
them while the proceeding is pending before the Board.ﬂ  How-
ever, the Board does not have ﬁ
carte blanche 
to expand the 
charge as [it may] please, or to 
ignore it altogether.ﬂ  Id. at 309. 
The charge must form the basis of the complaint because Sec-
tion 10(b) states a requirement that the Board ﬁnot originate 
complaints on its own initiative.ﬂ 
G. W. Galloway Co. v. NLRB, 
856 F.2d 275, 280 (D.C. Cir. 1988).  In 
Galloway 
the court held 
that the Board had exceeded its 
authority when it issued a com-
plaint alleging that an employer had threatened to terminate 

employees picketing in front of
 its plant, whereas the underly-
ing charge had alleged only that the employer discharged an 

employee for engaging in protected concerted activities. 
In Nickles Bakery
, 296 NLRB 927 (1989), the Board adopted 
the reasoning of 
Galloway and reaffirmed the three-part test 
advanced in Redd-I, Inc.,
 290 NLRB 1115 (1988), to determine 
whether the allegations of a complaint are sufficiently related to 
the allegations of the underlying 
charge.  The test requires an analysis of whether (1) the alle
gations involve the same legal 
theory as the allegations of the charge; (2) the allegations arise 
from the same factual circumstances or sequence of events; and 
(3) a respondent would raise sim
ilar defenses to both allega-
tions.  In Lotus Suites, Inc v. NLRB
, 32 F.3d 588 (D.C. Cir. 
1994), the circuit court held that 
an unfair labor practice charge 
which contained boilerplate langua
ge, but stated no facts, could 
not possibly meet the 
Nickles Bakery 
standard.  As the court 
stated, where the charge contains no factual allegations at all, 

there can be no nexus and a complaint cannot issue.  The court 
held that the Board was without authority to investigate and 
issue a complaint based on an unfair labor practice charge con-
taining only boilerplate
 allegations that the employer violated 
Section 8(a)(1) and utterly lacking 
in factual content.  Thus, the 
court held that to allow the Board to issue a complaint based on 
a charge containing 
only a boilerplate 8(a)(1) violation, un-
bounded by any specific facts, ﬁis tantamount to allowing the 
Board to enlarge its jurisdiction beyond that given by Con-
gress.ﬂ 
The charge contains general lan
guage alleging violations of 
Section 8(a)(1) and (3) and the specific allegation that Respon-
dent had refused to reinstate stri
kers.  In that amended charge the Union never alleged specific
ally or generally that Respon-
dent had refused to bargain in good faith.  First, the allegation 
that Respondent insisted to im
passe on a nonmandatory subject 
of bargaining does not involve the same legal theory as the 
8(a)(1) and (3) allegations of the 
charge.  Second, the refusal to 
bargain does not arise out of the 
same factual circumstances or 
events as the 8(a)(1) allegations or refusal to reinstate strikers. 
Most important, the defense to the refusal to bargain involves 
evidence of bargaining history, 
negotiations, and strike votes 
which evidence would not be required in the 8(a)(1) and (3) 
case.  Thus the amended charge is lacking in any factual con-
tent to support a refusal-to-bargain case. 
!n the investigation of the charge, the Regional Director de-
termined that Respondent had refu
sed to bargain by insisting to 
impasse on a nonmandatory subject
 of bargaining.  The Board's 
own Casehandling Manual requires 
that if on investigation it 
appears that ﬁthe allegations of the charge are too narrow, an 

amendment should be sought, and.
  .  .if amendment is not 
filed, the case should be reappraised in this light, and the com-

plaint issued, if any, should cover only matters 
related to the 
specifications of the charge.  
Galloway,
 supra, quoting NLRB 
Casehandling Manual, Sec. 10064.5.  I do not intend to imply 
that the Regional Director did anything wrong in investigating 
the refusal to bargain or in finding a violation thereof. How-
ever, as pointed out in 
Galloway, the proper procedure was to 
seek an amended charge and in the absence of such an amend-
ment, issue a complaint without the refusal-to-bargain allega-
tions. The General Counsel argues that listing of subsection (5) 
along with Section 8(a)(3) and (1) 
in the charge gave notice that 
the charge alleged an unfair labor practice strike and that the 
underlying unfair labor practice mu
st have been a refusal to 
bargain.  The inclusion of subsection (5) does not contain any 
factual allegation at all which would sustain a refusal-to-
bargain case.  Further, the Ge
neral Counsel assumes that the 
charge alleges that the strikers were unfair labor practice strik-
ers when, in fact, the charge merely alleges that they were 
strikers.  Even construing the term
 strikers in the broadest sense to include economic and/or unfair labor practice strikers, the 
charge lists unfair labor practices in violation of Section 8(a)(1) 
and (3) which would more likely form the basis for the allega-
tions that the strike was caused or prolonged by unfair labor 
practices.  While the prior unfair labor practice case, Case 20Œ
CAŒ26222, did allege a general refu
sal to bargain, the refiling 
did not include such an allegation.  Thus, the refusal-to-bargain 

allegation remained withdrawn. 
 Thus, as indicated above, at 
the time of the issuance of the complaint the Regional Director 

had no charge alleging that Res
pondent either generally or by 
insisting to impasse on a nonmandatory subject of bargaining, 
refused to bargain in good faith. 
Accordingly, based on 
Nickles Bakery 
and Lotus Suites I find that the complaint allegations 
that Respondent refused to bar-
gain in good faith are not supported by a charge and must be 

dismissed. 
Since I have found that I may not, under Section 10(b), prop-
erly decide the complaint alle
gations that Respondent refused 
to bargain in good faith, it fo
llows that I may not litigate or 
consider those unfair labor pr
actices in deciding whether the 
strikers were unfair labor practice strikers. In Machinists Local
 1424 (Bryan Mfg.) v. NLRB
, 362 U.S. 411 (1960), the United 
States Supreme Court held that where a collective-bargaining 
agreement was lawful on its face evidence outside the time 
limitations of Section 10(b) could 
not be used to revive a le-
gally defunct unfair labor practice.  The Court cited with ap-
proval Greenville Cotton Oil Co., 
92 NLRB 1033 (1950), affd. 
sub nom. American Federation of Grain Millers, AFL v. NLRB,
 197 F.2d 451 where the Board held that the acts alleged to form 
the basis for an unfair labor practice strike occurred outside the 

6-month limitation period, Section 10(b) of  the Act  barred the 
General Counsel from litigating wh
ether the strikers were un-
fair labor practice strikers.  The situation here appears analo-
gous, having no jurisdiction to fi
nd that Respondent refused to 
bargain, I cannot find such unfair labor practices to convert an 
economic strike into an unfair labor practice strike. To do so 
would be finding an unfair labor practice unsupported by a 

charge in contradiction of the holdings of 
Fant Milling 
and 
Bryan Mfg.
 ORDER It is ordered that complaint 
allegations paragraphs 9, 10, 
11(b), 12(e), (f), and (g), 13, 14, 16(b), and 17 are dismissed. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200Marilyn O'Rourke and Shelley Brenner, Esqs., 
for the General Counsel. Richard Thesing, 
and David F. Byrnes, Esqs. (Littler, Mendel-
son, Fastiff, Tichy & Mathiason), 
of San Francisco, Cali-
fornia, for the Respondent.
 David A. Rosenfeld, Esq. (Van 
Bourg, Weinberg, Roger & Ro-
senfeld), 
of Oakland, California, for the Union.
 DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge.  I heard this 
case in trial at San Francisco,
 California, on June 20Œ23, and 
August 28, 1995.  On August 12, 1994, International Associa-
tion of Machinists and Aerospace Workers Peninsula Lodge 
No. 1414 (the Union) filed the charge in Case 20ŒCAŒ26250 
alleging that Towne Ford, Inc. (Respondent) committed certain 
violations of Section 8(a)(3) an
d (1) of the National Labor Re-
lations Act (the Act).
1  On August 18, the Union filed the first 
amended charge.
2  On December 30, the Regional Director for 
Region 20 of the National Labor Relations Board issued a complaint and notice of hearing against Respondent, alleging 
that Respondent violated Section 
8(a)(5) and (1) of the Act by 
bargaining to impasse over a nonm
andatory subject of bargain-
ing and by unilaterally implem
enting changes in terms and 
conditions of employment.  The complaint further alleged that 
Respondent violated Section 8(a)(3) and (1) of the Act by fail-
ing and refusing to reinstate ce
rtain striking employees alleged 
to be unfair labor practice strikers.  Additionally, the complaint 

alleged that Respondent violated 
Section 8(a)(3) and (1) even if 
the strikers were found to be 
economic strikers.  Respondent 
filed a timely answer to the comp
laint, denying all wrongdoing.   
The charge in Case 20ŒCAŒ26447, the companion case, al-
leged that Respondent violated S
ection 8(a)(5), (3), and (1) by 
discriminating against an employee by blackballing him, refus-
ing to hire him, and by advisi
ng other employers of his union 
activities.  The separate complaint which issued in that case 
only alleges a violation of Section 8(a)(3) and (1) and did not 
allege a violation of Section 8(a)(5).  The complaint did not 
allege a refusal to bargain gene
rally or specifically.  Respon-
dent also filed a timely answer 
to this second complaint deny-
ing all wrongdoing. On the first day of the hearing, Respondent moved for dis-
missal of the 8(a)(5) and (1) refusal-to-bargain allegations of 
the first complaint based on its contention that there was no 
underlying charge to support the allegations.  I deferred ruling 
on that motion until after the General Counsel's and Union's 
cases.  During a recess in the proceedings, on July 14, 1995, 
Respondent filed a motion to dismiss the refusal-to-bargain 
allegations of the complaint, cer
tain 8(a)(3) allegations, and the 
entire complaint in the companion caseŠCase 20ŒCAŒ26447.  
On August 14 the General Counsel filed an opposition to Re-
spondent's motion.  The Union filed a brief in opposition to 
                                                          
 1 A charge was filed in Case 20ŒCAŒ26222 on July 27, 1994.  That 
charge alleged, inter alia, that Re
spondent had refused to bargain with 
the Union.  However, that charge
 was withdrawn and the subsequent 
charge in Case 20ŒCAŒ26250 did not 
allege a refusal to bargain.  
According to Don Barbe, business 
representative, the charge was 
withdrawn because of the Region's ﬁtime targets.ﬂ  Barbe was told that 
the allegations of the July 27 char
ge would be pursued in Case 20ŒCAŒ
26250 which was still under investigation. 
2 The amended charge alleged violat
ions of Sec. 8(a)(3) and (1) but 
did not allege a refusal to barg
ain or an 8(a)(5) violation. 
Respondent's motion on August 15.  On August 28, 1995, after 
the General Counsel and Union had rested, I granted Respon-
dent's motion in part and dismi
ssed the 8(a)(5) allegations of 
the complaint in Case 20ŒCAŒ26250.  I issued a written deci-
sion incorporated in the record as Judge's Exhibit 1.  I reaffirm 
that decision and find, under 
G. W. Galloway Co. v. NLRB
, 856 
F.2d 275, 280 (D.C. Cir. 1988); 
Nickles Bakery
, 296 NLRB 927 
(1989); and Lotus Suites, Inc. v. NLRB
, 32 F. 3d 588 (D.C. Cir. 
1994), there was not a charge to support the refusal-to-bargain 
allegations of the complaint. 
All parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.  On the entire record, from my 

observation of the demeanor of the witnesses, and having con-
sidered the posttrial briefs of th
e parties, I make the following 
FINDINGS OF FACT  
I. JURISDICTION Respondent is a California corporation with an office and 
principal place of business located in Redwood City, Califor-
nia, where it is engaged in the 
selling and servicing of new and 
used automobiles.  Respondent, in the course and conduct of its business operations, annually deri
ves gross revenues in excess 
of $500,000 and purchases and rece
ives goods valued in excess 
of $5000 which originate outside the State of California.  Ac-
cordingly, Respondent admits and 
I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
Respondent admits and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues 
Respondent operates an automob
ile dealership and service 
department in Redwood City, California.  It has had a collec-
tive-bargaining relationship with the Union for at least 10 
years.  The most recent collective-bargaining agreement was 
effective from July 16, 1989, until July 15, 1993.  The 1989Œ
1993 bargaining agreement covered the employees in Respon-
dent's body shop and service department. 
In September 1993, the partie
s began meeting in an unsuc-
cessful attempt to negotiate a new contract to succeed the ex-
pired 1989Œ1993 agreement.  The pa
rties met on September 10 
and 22, 1993, February 25, Marc
h 8, and June 23, 1994, with-
out reaching agreement.  An impasse occurred and the bargain-
ing unit employees went on strike on July 27, 1994. 
Within this factual framewor
k, the General Counsel con-
tends, in Case 20ŒCAŒ26250, that the strike was an unfair labor 
practice strike and that Respond
ent was obligated to reinstate 
the strikers on their unconditional offer to return to work not-

withstanding that certain strikers may have been replaced.  In 
the alternative, the General Counsel contends that even if the 
strikers were economic strikers, Respondent violated Section 
8(a)(3) by rejecting the unconditiona
l offers of five strikers to 
return to work.  The complaint further alleges that Respondent 
violated Section 8(a)(1) of the Act by threatening employees 
with adverse action for engaging in a strike and encouraging 
employees to withdraw from the Union.  In Case 20ŒCAŒ
26447, the complaint alleges that Respondent violated the Act 
by refusing to reinstate one of the strikers and by attempting to 
discourage another employer from hiring that same employee. 
 TOWNE FORD, INC. 201Respondent contends that the st
rike was an economic strike 
and not an unfair labor practice strike.  Further, Respondent 
contends that two of the strikers at issue were permanently 
replaced and are only entitled 
to reinstatement on the opening 
of a position.  Regarding the remaining three strikers, Respon-
dent contends that it had no work
 for them at the conclusion of the strike and recalled the three employees when the volume of 
business increased and made recall economically feasible.  
B. Facts
 As mentioned above, the strike began on July 27, 1994.  The 
bargaining unit employees picketed Respondent's facility from 
7: until 9 a.m.  Two of the picket signs carried drawings of 
large red rats on them and the words ﬁDO NOT PATRONIZE.ﬂ  
The service advisors, including alleged discriminatees Ray 
Haverson and Ron Cosgrove, stood by the service entrance and 
asked customers not to patronize Respondent during the strike.  
The service advisors handed out leaflets and gave the names 
and addresses of other dealerships for the customers to go dur-
ing the strike.  The leaflets gave consumer tips on buying new 
or used cars and also the names and addresses of other dealer-
ships.  The activities of the service advisors and other strikers 
were observed by Respondent's 
managers and supervisors. 
Ray Haverson, a service advisor, 
testified that he was a team 
leader during the strike.  According to Haverson on one occa-
sion while he was explaining the st
rike to a customer Ben Kopf, 
Respondent's owner, was nearby
.  The customer asked Haver-
son who the owner was and Haverson pointed out Kopf.  The 
customer then went to talk to Kopf.  There is no record evi-
dence of what took place between
 the customer and Kopf.   
Haverson also testified that prior to the strike, he had two 
conversations with Tim Toland, Respondent's service manager, 
concerning the possibility of a strike.
3  Toland asked the em-ployee if Haverson thought the empl
oyees were going to strike.  
According to Haverson, after he said that the employees might 
be striking soon, Toland replied that it would be a very long 
strike.  Toland testified that on both occasions he asked Haver-
son whether he (Toland) could safely go on vacation because of 
concern over a strike. 
During the strike, a meeting was held on Friday, August 5, 
1994, at the office of a federal me
diator.  At this meeting Re-
spondent told the union negotiation committee that it had begun 

hiring permanent replacements.  As a result of this meeting, the 
employee-members of the Union's negotiation team met with 
the employees.  At this meeti
ng the striking employees voted to 
return to work.  Union Steward Louis Baeza appointed Terry 
Clark, dispatcher, and Andrew Kolchev, service technician, to 
talk to Toland about the employees returning to work.   
Clark and Kolchev told Toland that the employees were re-
porting for work.  Toland asked ﬁIn what capacity?ﬂ and Clark 
replied, ﬁAll of us.ﬂ  Toland as
ked the two employees to wait in 
his office while he spoke with Kopf.  Clark and Kolchev waited 
at the entrance to the shop with
 the other employees.  Toland 
came back and told the employees, ﬁYou can come back.ﬂ  

Clark asked if all the employees could come back and Toland 
answered, ﬁYes, all of you.ﬂ  Clark asked what Toland wanted 
the employees to do since there wa
s not much work in the shop.  
Toland told the employees to punch in anyway and that ﬁBen 

[Kopf] would subsidizeﬂ the employees.  The employees were 
                                                          
 3 Haverson and Toland were friends 
at work and away from work.  
Haverson often took his breaks in Toland™s office. 
to bring their tools back into the shop and prepare for the fol-

lowing Monday.   
The employees went inside the shop and punched the time 
clock at approximately
 3 p.m. that afternoon and engaged in 
cleanup activities.  That aftern
oon, Baeza had a conversation 
with Kopf about the strike.  According to Baeza, Kopf told him 
that Baeza had cost Kopf a lot of money and grief.  Baeza an-
swered that Kopf had done the same thing to him.  Kopf then 
said to Baeza, I ought to kick your ass.ﬂ  Baeza then told 
Knopf, ﬁGo ahead, one free punch.ﬂ  Kopf also told Baeza that 
he wanted everyone back to work on the following Monday 
morning.  Although the words spoken by Knopf sound like a 
threat, I do not find that they were reasonably taken to be so by 
Baeza.  Baeza is a much larger
 and younger man than Kopf and 
Kopf would not seriously challe
nge Baeza to a fight.  Baeza 
admitted that the remarks were made in jest and that both he 
and Kopf were smiling and laughi
ng.  Under the circumstances, 
I cannot find that either man took these words seriously. 
On the afternoon of August 5, Ron Cosgrove, service advi-
sor, clocked in with the other 
employees.  Between 4:30 and 5 
p.m. Cosgrove told Toland that he was going home and would 
see Toland on Monday morning.  
Toland replied that Cosgrove 
could leave and that he woul
d see the employee on Monday 
morning.  However, approximate
ly 2 hours later, Toland called 
Cosgrove at the employee's home and told Cosgrove that 
Cosgrove had been replaced.  Toland told Cosgrove that during 
the strike Respondent had hired two service advisors and that 
Haverson and Cosgrove would not be returned to work.   
Patrick Heffernan, an apprentice painter, also returned to 
work on the afternoon of August 5.  Heffernan performed some 
work in the body shop that afternoon after clocking in.  How-
ever, after he left work, Heffe
rnan received a telephone mes-
sage from Pam Bacon, 
assistant body shop manager, telling him 
not to come into work on Monday.  On August 15, Heffernan 
went to the body shop and spoke 
with Bacon.  Heffernan asked 
if there was enough work in the shop for him to return to work.  
Bacon answered that work was too slow.  Heffernan returned to 
the shop on August 22 and was again told by Bacon that there 
was not enough work for him.  Heffernan went to speak to To-
land.  Toland also told Heffernan that there was not enough 
work.  On September 5, Heffernan spoke with Dave Haley, 
Respondent's body shop manager. 
 Haley said, ﬁWe have no 
intention or inclination to bring back the apprentices.ﬂ  Haley 
further explained that Respondent had journeymen painters and 
assistants but was interested in ﬁlow-tech employees not tech-
nical employees.ﬂ  Heffernan was 
recalled on February 6, 1995.  
Jack Flanagan, appren
tice painter, also punched in on the af-
ternoon of August 5.  Flanagan did some cleanup and then 
punched out.  On Saturday, August 6, Flanagan received a mes-
sage from Bacon telling him that work was slow and that he 
should not report to work on Monday.  Flanagan called the 
shop several times before he was told to speak with Haley.  On 
August 16, Flanagan went to th
e shop and spoke with Haley.  
Haley told Flanagan that Haley was not interested in hiring 

back the apprentices but was l
ooking for lower paid personnel.  
Flanagan then went to speak with Toland.  Toland told Flana-

gan that the employee should start looking for another job.  
Haley called Flanagan back to work in January 1995, and 
Flanagan returned to work on February 7.   
Steve Stewart, journeyman pa
inter, punched in for a short 
period of time on August 5.  On
 August 6, Bacon called Stew-art and told Stewart not to report for work on Monday because 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202there was not any work for Stewart.  On August 10, Stewart 
went to the shop and spoke with Toland.  Toland told Stewart 
that a painter hired during the strike had more seniority than 
Stewart.  However, on August 11
, Respondent recalled Stewart 
back to work. 
Haverson, was not present when the employees returned to 
work on August 5.  He was on a 
previously scheduled vacation 
in Reno, Nevada.  On August 6, while on vacation, Haverson 
met another employee who told him that the employees had 
returned to work on August 5.  The following day, Sunday, 
Haverson called Toland, at Toland's home, and offered to 
shorten his vacation and return to work the following day.  
Toland told Haverson that the employee did not have a job 
because Respondent was ﬁkeeping the permanent replace-
ments.ﬂ 
On Tuesday, August 9, Haverson went to the shop and spoke 
with Toland and Gary Crowe, as
sistant service manager.  Hav-
erson protested Respondent's refusal to return him to work.  

Toland told Haverson that Haverson had been permanently 
replaced and that the replacemen
ts had seniority over Haverson.  
Haverson continued to complain 
that another service advisor 
with less seniority had punched in 
and that he had more senior-
ity than the recently hired replacements.  According to Haver-

son, Toland said, ﬁIf you quit lighting fires you'll be back here a 
lot sooner.ﬂ  Both Toland and Crowe deny that Toland made 
such a remark to Haverson. 
Haverson further testified that he complained to Crowe that 
Toland had made a mistake by telling the employees that they 
were all welcome back and le
tting them punch in and move 
back their tools.  According to Haverson, Crowe answered, 
ﬁWell, if you quit lighting fires and calm your ass down .  .  . 
you'll be back .  .   . . We'd have you back.ﬂ  Crowe admitted 
telling Haverson to ﬁcalm downﬂ
 and ﬁcool itﬂ but denied tell-
ing Haverson to quit lighting fires.   
Approximately 1 week later, 
Haverson met with Kopf.  Hav-
erson told Kopf that he was sorry that things had deteriorated 

and asked why he had not been called back to work.  During 
this conversation, Kopf stated th
at he had objections to the rat 
picket signs.  Kopf said that 
the rat picket sign was degrading 
and embarrassing.  According to Haverson, Kopf stated that he 
really did not like unions and that Kopf said, ﬁI won't be union, 
I don't care how much it costs me.  I don't care how long it 
takes.ﬂ  Kopf told Haverson that
 Haverson was on a preferential 
hiring list and if one of the replacements did not work out, 

Haverson would be recalled. 
Haverson began to look for work with other dealerships.  
Angelo Tuvo, service manager for a Dodge dealership in Red-
wood City, testified that he called Toland in August 1994, to 
inquire about Haverson's qualifications.  Tuvo testified that 
Toland told him that Haverson was a very good service advisor.  
In addition, Toland mentioned th
at Haverson was a very strong 
union person and ﬁwould do whatever the Union said.ﬂ  Toland 
testified that Tuvo said, ﬁWe're working non-union here, and 
what type of guy is he?ﬂ  Tola
nd testified that in response to 
Tuvo he said that Haverson would do whatever the Union 
asked.  Tuvo was a disintereste
d witness whom I believe was 
testifying to the best of his ability.  I credit Tuvo's testimony 

over that of Toland.
4  As of the trial, Haverson had still not 
been recalled by Respondent. 
                                                          
 4 Tuvo had offered Haverson a job in July 1994. 
In September Respondent hired two employees in the new 
classification of polisher.  One of these polishers worked only 1 
day.  The other polisher was terminated in November.  On No-
vember 7, Respondent hired anot
her polisher.  These polishers 
were hired to perform some of the work previously performed 
by the apprentice painters.  The 
hiring of the polishers was part 
of a reorganization of the painting operation put in place by 
Haley after he became manager of the body shop after the 
strike.  Respondent still employ
s the polisher hired in Novem-
ber. Haley set up a separa
te polishing area outside of the body 
shop in an effort to improve the 
quality of this work.  This was 
consistent with Haley's methods 
of operations at his previous 
places of employment.  Union considerations placed no part in 
this decision.  Haley's decision
 to have a separate polishing 
location was based on a decision 
to have an employee special-
ize in polishing so as to increase efficiency and quality.  A side 
benefit of this method of operati
on was also a reduction in labor 
costs. 
Finally, the General Counsel 
alleges that Respondent vio-
lated Section 8(a)(1) of the Act by
 the statements contained in a 
letter sent to the employees
 by Kopf in October 1994: 
 Negotiations with [the Union] were held on Wednes-
day, September 28, 1994. 
Towne Ford made one change to its Final Offer.  That 
change was to provide for voluntary Union membership.  
This proposal was based on several factors including the 
fact that approximately 5 of 
our long-term employees have 
advised us that they have re
signed from the Union and do 
not wish to be members and 
most of our employees hired 
since the strike have also indicated they do not desire to 
become members of the Union. 
[T]he Union responded that it will never sign a con-
tract with voluntary membership and its next step is to try 
to put Towne Ford out of busin
ess.  We anticipate that 
there will be picketing and other actions directed against 
Towne Ford intended to cause it great financial loss and 
harm to its reputation. 
I am sorry that we were not able to reach an agreement 
and that the situation has deteriorated to the point where 
the Union has stated that it desires to put us out of busi-
ness.  However, in light of all the circumstances, I believe 
that voluntary Union membership at the present time is a 
fair and reasonable position. 
Some of you have asked wh
at happens next.  The em-
ployees hired since the strike have not joined the Union 
and several employees who we
nt on strike have now re-
signed from the Union.  If we reach the point where the 
Union no longer represents a majority of Towne Ford em-
ployees, Towne Ford will become non-union.  In the ab-
sence of a loss of majority support, we will continue to 
recognize the Union as the exclusive bargaining agent of 
all employees and bargain in good faith with the Union 
upon request.  However, in view of the Union's position at 
the last negotiation session, 
we believe the Union has 
given up on negotiations as a tactic. 
Some of you have asked what will happen if Towne 
Ford becomes non-union.  It is very difficult to advise you 
in these circumstances because the Federal Labor Laws re-
strict what Towne Ford can sa
y.  On the other hand, the 
Union can lie to you in order to scare you into staying in 
the Union.  For example, in the Union's letter of Septem-
 TOWNE FORD, INC. 203ber 22, 1994, they state that if Towne Ford goes non-
union, your pay will be cut and you will lose holidays, va-
cation and seniority protections. 
THIS IS RIDICULOUS!  In the event a majority of 
employees no longer desire 
union representation, we 
would put into effect every aspect of the Final Offer as 
modified by last week's ne
gotiations.  The only possible 
exception is the retirement pl
an, which might convert to 
the profit sharing plan which pr
esently is in existence for 
all non-union employees.  We believe that such a change 
would have little impact since the profit sharing contribu-
tions over the last ten years have been roughly equal to 
your existing plan. 
Analysis and Conclusions 
1. Independent 8(a)(1) statements 
In June and July, Toland as
ked Haverson whether Toland 
could go on vacation because the 
employees might be going on 
strike.  Haverson replied that the employees might be going on 

strike.  Toland responded that it 
would be a very long strike.  
The General Counsel argues that Toland's statement was not a 
prediction but rather a threat of
 the Respondent's determination 
to keep the strikers out of work.   
As stated in 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 618 
(1969):  If there is any implication that
 an employer may or may not 
take action solely on his own in
itiative for reasons unrelated 
to economic necessities and know
n only to him, the statement 
is no longer a reasonable pred
iction based on available facts 
but a threat of retaliation based on misrepresentation and co-

ercion, and as such without 
the protection of the First 
Amendment. .  .  .  [As] stated elsewhere, an employer is free 

only to tell ﬁwhat he reasonably believes will be the likely 
economic consequences of unionization that are outside his 
control,ﬂ and not ﬁthreats of economic reprisal to be taken 
solely on his own volition.ﬂ  
NLRB v. River Togs, Inc.
, 382 
F.2d 198, 202 (2d Cir. 1967). 
 Here, I find that Toland was mere
ly stating his opinion as to 
the length of the strike.  In the 
context of a casual conversation 
between friends, I do not find Toland™s comment to amount to a 
threat of retaliation. 
On August 9, after Haverson co
mplained about not be re-
called to work, both Toland and Crowe told him that ﬁif you 
quit lighting firesﬂ you'll be back to work sooner.  I find that by 
such conduct, Respondent unlawfu
lly threatened Haverson in 
violation of Section 8(a)(1) of the Act. 
The credible testimony of Ange
lo Tuvo establishes that To-
land volunteered the information that Haverson was ﬁa strong 
union personﬂ and ﬁwould do whatever the Union said.ﬂ  I find 
that by such conduct Respondent
 attempted to blacklist Haver-
son in violation of Secti
on 8(a)(1) of the Act.  
Springfield 
Manor, 295 NLRB 17, 30 (1989); Truck & Trailer Service
, 239 
NLRB 967, 970 (1978); and 
NLRB v. Mount Desert Island 
Hospital, 695 F.2d 634, 642 (1st Cir. 1982). 
The General Counsel argues that Kopf's October letter deni-
grates the Union and suggests that employees withdraw from 
the Union.  While Respondent di
d indicate that some employ-
ees had withdrawn from the Uni
on, Respondent also indicated 
that it would continue to recognize and bargain in good faith 

with the Union.  I do not find that Respondent unlawfully sug-
gested that employees withdraw 
from the Union.  Accordingly, 
I find that Kopf's letter was a 
lawful expression of his opinion 
of the bargaining situation and lawful under Section 8(c) of the 
Act. 
2. Reinstatement of the strikers 
Economic strikers retain their 
status as employees and are 
entitled to reinstatement to thei
r former positions at the conclu-
sion of the strike unless the employer can establish legitimate 
and substantial reasons for the failu
re to reinstate the strikers.  
NLRB v. Fleetwood Trailer Co
., 389 U.S. 375 (1967).  During a 
strike an employer may hire 
permanent replacements to con-tinue to operate its business, and that  proof of such action con-

stitutes legitimate and substantial justification for refusing to 
reinstate those strikers so replaced.  NLRB v. Great Dane Trail-
ers
, 388 U.S. 26. 34 (1967); NLRB v. Mackay Radio Co
., 304 U.S. 333, 345Œ346 (1938).  Even if permanent replacements 
have been hired for the strikers, on the departure of the re-
placements, the former strikers are entitled to reinstatement to 
their former jobs unless they
 have obtained substantially 
equivalent employment
 elsewhere or unless their employer is 
able to sustain his burden of proof that the failure to recall was 
justified by legitimate and 
substantial business reasons.  Laid-law Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 
1969), cert. denied 379 U.S. 920 (1970).  Unless an employer 
sustains his burden of proof, a re
fusal to reinstate strikers con-stitutes an unfair labor practice notwithstanding the absence of 

animus or bad faith; for such 
conduct ﬁdiscourages employees 
from exercising their rights to orga
nize and to strike guaranteed 
by Sections 7 and 13 of the Act.ﬂ  
NLRB v. Fleetwood Trailer Co., 389 U.S. 375, 378 (1967).  The reinstatement rights of 
economic strikers may be modi
fied by a strike-settlement 
agreement.  See 
United Aircraft Corp.
, 192 NLRB 382 (1971) enfd. in part 534 F.2d 422 (2d Cir. 1975).  
In the instant case, employees Clark and Kolchev told To-
land, Respondent's service manage
r, that ﬁall of usﬂ are report-
ing to work.  After discussing the matter with Respondent's 
owner, Toland told the employees
 that they could return to 
work, ﬁyes, all of you.ﬂ  Toland told the employees that they 

could punch the timeclock and prepare for work the following  
Monday (the next workday).  I find that by such conduct, Respon-
dent accepted the unconditional offer of the employees to return to 
work together and had thereby reinstated them.  One could only 
speculate as to whether the employees would have abandoned the 
strike had Toland resisted returning the replaced employees.  Here 
the employees agreed to give up the strike and Respondent agreed 
to reinstate all the strikers incl
uding those it had allegedly perma-
nently replaced.  Viewed another way, Respondent waived its right 

to contend that it had hired permanent replacements.   
In Colonial Press, 207 NLRB 673, 674 (1973), enf. denied 
in relevant part 509 F.2d 850 (8th Cir. 1975), the Board found 
that by offering unfair labor strikers re-employment, the re-
spondent-employer had condoned any prior misconduct.  The 
Board then decided that even after the employees declined the 
offers of re-employment and continued to strike, the prior acts 

of misconduct were still condoned a
nd that as unfair labor prac-
tice strikers, the employees were entitled to immediate rein-

statement upon their unconditional offer to return to work.  The 
Board held that the employer 
could not shift its position and 
refuse employment to the former strikers.  In the instant case, 
Respondent, having accepted the employees' offer to return to 
work, reinstated all the strike
rs including those whom it re-
placed.  Following the logic of 
Colonial Press
, I find, that in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204this case, Respondent could not
 shift its position and contend that the employees had been permanently replaced.   
On a second independent basis 
I also find that Respondent has not met its burden of establishing that it had hired perma-
nent replacements for the employees at issue.  As mentioned 
above, during a strike an empl
oyer may hire permanent re-
placements to continue to operat
e its business, and that  proof 
of such action constitutes legitimate and substantial justification 

for refusing to reinstate t
hose strikers so replaced
.  NLRB v. 
Great Dane Trailers, supra,; NLRB v. Mackay Radio Co
., su-
pra.  It is the employer's burden to prove its affirmative defense 
that the alleged discriminatees were permanently replaced.  
Augusta Bakery Corp., 298 NLRB 65 (1990), enfd. 957 F.2d 1467 (7th Cir. 1992); and Aqua-Chem, Inc.
, 288 NLRB 121 
(1988).  Such proof must be specific and must show a mutual 

understanding between the employer
 and the replacements that 
they are permanent.  
Chicago Tribune Co.
, 304 NLRB 259 (1991); and Hansen Bros. Enterprises
, 279 NLRB 741 (1986), enfd. 812 F.2d 1443 (D.C. Cir. 1987), cert. denied 484 U.S. 845 
(1987).  However, the Board has not required an employer to 
have used ﬁthe magic word ‚permanent™ﬂ in order to establish 
that it indeed hired replacements as permanent employees.  See 
Crown Beer Distributors, 296 NLRB 541, 549 (1989).  In O.E. 
Butterfield, Inc.
, 319 NLRB 1004 (1995), the Board held that in 
all cases, both representation and unfair labor practice cases, it 

would presume that replacements for strikers are temporary 
employees, and that the employer must ﬁshow a mutual under-
standing between itself and the replacements that they are per-

manent.ﬂ  The Board further affirmed that evidence that a re-
placement was ﬁfull-timeﬂ is not sufficient to establish that the 
employee was hired as a permanent employee. 
Respondent offered little evidence to overcome the presump-
tion that the replacements were temporary.  Toland testified 
that he hired three service advisors during the strike, one jour-
neyman painter, and several mechanics.  There was no evidence 
that any of these employees were told that they were permanent 
employees.  None of the employees testified.  
Choctaw Maid 
Farms, Inc.
, 308 NLRB 521 (1992).  Toland told the strikers 
that he had hired permanent 
replacements but there was no 
evidence to show a ﬁmutual 
understanding between the em-ployer and the replacementsﬂ that the replacements were per-
manent.  Based on a lack of evidence I find that Respondent did 
not meet its burden of showing that it had hired permanent replacements. 
Although I have found that the st
rikers were not permanently 
replaced and had been recalled, it does not follow that Respon-
dent was obligated to employ more employees than was justi-
fied by the volume of business. 
 The rights of economic strikers 
do not require the employer to create jobs or vacancies for the 
strikers.  Oregon Steel Mills, 291 NLRB 185 (1988).  Thus, I 
find that Respondent could lay o
ff or delay the recall of em-
ployees based on a lack of work
 in its service department.  
However, under its last contract
 with the Union, and under its 
unilaterally imposed 
conditions, Respondent laid off employees 
according to seniority.  Here the returning service advisors and 

the journeyman painter had more seniority than the replace-
ments.  Accordingly, the returning strikers were entitled to their 
jobs.  If any service advisors were laid off on a non-
discriminatory basis, it
 would have to be the less senior strike 
replacements.  If a painter needed to be laid off it would have 
been the less senior replacement and not Stewart.  The recently 
hired replacements could not lawf
ully be given ﬁsuperseniorityﬂ 
over the strikers.  
NLRB v. Erie Resistor Corp.
, 373 U.S. 221 
(1963).  The record supports Respondent's contention that there was 
insufficient work in the body shop for the apprentice painters.  
Respondent reinstated the appr
entices when the volume of work increased.  However, the apprentices were qualified to 
perform the work of the polisher.  The Board has held that a 
respondent's reinstatem
ent obligation is not limited to the strik-ers' old positions but includes 
reinstatement to substantially equivalent positions which the strikers are qualified to perform.  
Rose Printing Co.
, 304 NLRB 1076, 1078 (1991).  The issue 
then becomes whether the position of polisher was substantially 
equivalent to the strikers™ former position of apprentice painter. 
As mentioned above, Haley set 
up a separate polishing area 
outside of the body shop in an effort to improve the quality of 

this work.  This was consistent
 with Haley's methods of opera-
tions at his previous places of
 employment.  Union considera-
tions placed no part in this deci
sion.  Haley's decision to have a 
separate polishing location was 
based on a decision to have an 
employee specialize in polishing so as to increase efficiency 
and quality.  A side benefit of th
is method of operation was also 
a reduction in labor costs.  I find that the job of the polisher was 
not substantially equivalent to th
at of an apprentice painter.  
While the painter apprentices were qualified to perform the 
work of the polisher, I find that under 
Rose Printing
 Respon-dent was not obligated to reinstate the strikers to this position.  I 
find that the job of the polisher was less skilled and less paid 
than the job of apprentice.  
Further, working as a polisher 
would not help the apprentices 
become journeymen painters.  
Accordingly, I find the position of
 polisher was not the same or 
substantially equivalent to the 
position held by the apprentice 
painters prior to the strike.  Thus, I find no evidence of unlaw-
ful motivation and further find that the Respondent™s conduct 
was not inherently destructive of 
the employee™s right to strike 
under Board law. 
I find C&E Stores,
 229 NLRB 1250 (1977), cited by the 
General Counsel to be inapposite.  In 
C&E Stores
, the respon-
dent-employer attempted to lay off three unfair labor practice 
strikers after brief reinstatements.  Over a 2-week period, one 
of the employees worked 8 hours and the other two employees 
worked only 6 hours each.  The Board found that the employ-
ees' momentary return to work was not the reinstatement re-
quired by the Act and held that 
the employees had, in effect, 
not been reinstated.  Thus, the unfair labor practices strikers were entitled to their jobs over strike replacements even if the 
strike replacements had seniority.  Here, Respondent treated the 
apprentice painters (economic st
rikers) consistent with their 
Laidlaw rights.  Respondent simply did not have sufficient 
work for the apprentice painters at the end of the strike.  It rein-
stated those two employees when the volume of work in its 
body shop increased.  
Oregon Steel Mills, supra; and 
Provi-dence Medical Center
, 243 NLRB 714 (1979).  Here whether 
the two apprentice painters are viewed as having been laid off 
or as not having been reinstat
ed, Respondent treated them con-
sistently with their rights to 
reinstatement after an economic 
strike. 
CONCLUSIONS OF LAW  
1. Respondent is an employer engaged in commerce and in a 
business affecting commerce within the meaning  of Section 

2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(3) and (1) of the Act by 
laying off two service advisors and one journeyman painter 
 TOWNE FORD, INC. 205because the employees engaged in an economic strike or refus-
ing to reinstate those strikers in the absence of substantial busi-ness reasons.  4. Respondent violated Section 8(a)(1) of the Act by threat-
ening employees with the loss of employment or other reprisals 
for engaging in union activities 
or other protected concerted 
activities and by attempting to blacklist an employee because of 
the employee's union activities.  
5. Except as found above, Respondent has not violated the 
Act as alleged in the complaint.   
REMEDY Having found Respondent engaged in certain unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and take certain affirmative action to effectu-
ate the purposes and pol
icies of the Act. 
I shall recommend that Respondent offer to Ray Haverson and Ron Cosgrove, full and immediate reinstatement to the 
positions they held prior to the unlawful layoff or refusal to 
reinstate them.
5  Further Respondent shall be directed to make 
the Haverson, Cosgrove and Steve Stewart whole for any and 

all loss of earnings and other rights, benefits, and emoluments 
of employment they may have suffered by reason of Respon-
dent's discrimination against them
, with interest.  Backpay shall 
be computed in the manner set forth in 
F.W. Woolworth Co.
, 90 
NLRB 289 (1950), with interest as provided in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987); See also
 Florida Steel Corp., 231 NLRB 651 (1977), and 
Isis Plumbing Co
., 139 
NLRB 716 (1962). 
[Recommended Order omitted from publication.] 
                                                           
 5 I have not ordered reinstatement of Steve Stewart, journeyman 
painter, because he had been reinstat
ed prior to the instant hearing.  
However, Stewart is entitled to backpa
y for the short period of time for 
which he was laid off or denied reinstatement. 
 